Citation Nr: 1329482	
Decision Date: 09/13/13    Archive Date: 09/20/13

DOCKET NO.  08-08-135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Marc S. Whitehead, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from June 1983 to 
February 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia. 

In July 2010, the Veteran testified at a hearing conducted 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing is of record.

A Board decision in July 2012 denied service connection for 
a seizure disorder.  The Veteran thereafter appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In an Order dated in July 2013, 
the Court granted a Joint Motion for Remand (JMR) by the 
Veteran and VA General Counsel, which was incorporated by 
reference, to vacate the Board's decision and remand the 
case for readjudication in accordance with the JMR.  

The appeal is REMANDED to the VA RO.  VA will notify the 
Veteran if further action is required.


REMAND

Regrettably, a remand is necessary for further evidentiary 
development.  The Veteran contends that her current seizure 
disorder first manifested during her military service.  See, 
e.g., March 2008 substantive appeal.

A review of the Veteran's service treatment records shows 
that in February 1987, she complained of dizziness and 
headaches.  In November 1987, the Veteran again complained 
of dizziness.  The Veteran complained of headaches in March 
1988; she was diagnosed with simple astigmatism.  A report 
of medical history dated in July 1988 shows that the Veteran 
answered no to dizziness or fainting spells and no to having 
frequent or severe headaches.  An eye examination in August 
1988 shows that she complained of headaches followed by 
blurred vision.  An undated regular check-up examination, 
most likely in 1989 as the Veteran's reported age was 24 and 
she was born in 1965, revealed a clinically normal 
neurologic system; no seizures or head injuries were noted.  
Her separation examination in December 1989 also revealed a 
clinically normal neurologic system; again, no seizures or 
head injuries were noted.  There is no indication that the 
Veteran was in a motor vehicle accident during service in 
1983.

Post-service medical records reveal that the Veteran 
complained of having some dizziness in February 2003 and of 
headaches and dizziness in September 2003.  The first 
diagnosis of a seizure disorder was in December 2003 when 
the Veteran was shown to have a history of seizures.  A VA 
neurology consultation dated in March 2005 reveals that the 
Veteran had a closed head trauma in 1983 and the 
manifestation of epilepsy three years earlier.  A record 
dated in August 2006 shows that the Veteran's seizures were 
opined to be secondary to the 1983 closed head trauma.  

The Veteran testified at her July 2010 hearing that her 
seizure disorder was diagnosed in 2003.  July 2010 Hearing 
Transcript (T.) at 3.  The Veteran denied having any head 
trauma in service.  Id. at 4.  She testified that her 
symptoms first began in service with episodes of dizziness 
and disorientation; the first onset was during her basic 
training.  Id.  

The Veteran has not been afforded a VA examination to 
determine whether a current seizure disorder is related to 
her military service.  In this case, considering that the 
Veteran reported having dizziness and headaches both in-
service and post-service, in addition to a current diagnosis 
of a seizure disorder, the Board finds that a VA examination 
would be beneficial to determine whether her current seizure 
disorder had its onset in service.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The most recent VA treatment records from the Central 
Alabama VA Healthcare System are dated in April 2007.  On 
remand, records of any VA seizure disorder treatment that 
the Veteran received since April 2007 should be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002).  See also Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are 
in constructive possession of the agency and must be 
obtained if pertinent).   

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate 
release of information forms where 
necessary, procure records of post-
service seizure disorder treatment that 
the Veteran has recently received.  The 
Board is particularly interested in 
records of such treatment that the 
Veteran may have received from the 
Central Alabama VA Healthcare System.  
If any such records identified by the 
Veteran are not available, she should 
be so informed, and notations as to the 
unavailability of such records and as 
to the attempts made to obtain the 
documents should be made in the claims 
file.  All such available reports 
should be associated with the claims 
folder.

2.  Then, accord the Veteran an 
appropriate VA examination to determine 
the nature, extent, and etiology of any 
diagnosed seizure disorder.  Her claims 
file, including a copy of this remand, 
must be made available to the examiner 
for review in connection with the 
examination.  All indicated tests 
should be conducted, and the reports of 
any such studies should be incorporated 
into the examination report to be 
associated with the claims file.

The examiner is requested to obtain a 
detailed history of the Veteran's 
symptoms since service, review the 
record, and opine as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
approximately 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) that any diagnosed 
seizure disorder had its onset in 
service.  The examiner should address 
the Veteran's in-service complaints of 
headaches and dizziness as well as 
evidence showing a closed head trauma 
following a motor vehicle accident in 
1983.  

A complete rationale should be given 
for all opinions and conclusions 
expressed.  If the examiner finds that 
he/she must resort to speculation to 
render the requested opinion, he/she 
must state what reasons, with 
specificity, that this question is 
outside the scope of a medical 
professional conversant in VA 
practices.

3.  Ensure that the examination report 
complies with (answer the questions 
posed in) this Remand.  If the report 
is insufficient, it should be returned 
to the examiner for corrective action, 
as appropriate.

4.  Then, readjudicate the issue on 
appeal.  If the benefit remains denied, 
the Veteran and her representative 
should be provided a supplemental 
statement of the case and given an 
appropriate opportunity to respond.  
The case should then be returned to the 
Board for further consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).



